Ryland, Judge,
delivered the opinion of the court.
1. This was a suit commenced originally before a justice of the peace, thence- taken by appeal to the law commissioner’s court, where judgment was obtained against the defendant, and the case is brought here by appeal.
In this court, the defendant by his counsel alleges that the cause of action appears to have been for wages as a clerk — a quantum meruit — and the evidence shows it was on a special contract for so much money per month as clerk, and therefore not properly a quantum meruit.
The answer to this is, that the same cause of action was tried in both courts. The cause, as set forth before the justice, was tried de novo in the law commissioner’s court. These proceedings before the justices are generally conducted very loosely, without regard to specific distinctions of actions ; and if the same cause, the same subject matter of the action was tried in the appellate court as was tried in the magistrate’s court, that is enough. The law requires that it shall be the same cause of action tried on the appeal that was tried before the justice, so as to avoid surprise.
*15Now this being the same cause, the same subject matter of account between these parties, tried in both courts, it is sufficient ; and this court will not look into any technical inaccuracies as to the name of the action, whether it be for work and labor, or on account for wages, or quantum meruit, or on special agreement. We shall not reverse for any such imperfections. So the record shows us it was the same subject matter tried both times between these parties, we shall be content and not interfere.
2. This court has long since decided that the verdict being; against the weight of evidence, is no ground for reversal. No.» instructions were asked of the law commissioner in this case¿. The matter was left, upon the evidence, to the jury, and their-finding will not be set aside by this court, even where they find against the weight of evidence. It is their peculiar province to weigh the evidence, and we will not interfere in such cases.
Let the judgment be affirmed, the other judges concurring.